Title: To George Washington from Colonel Peter Gansevoort, 8 October 1779
From: Gansevoort, Peter
To: Washington, George


        
          Hond Sir—
          Albany Octobr 8 1779
        
        I have Inclosed my Letter to Major General Sullivan, for your Excellency’s perusal—that you might be informed of my Conduct respecting the Mohawk Indians—I beg Your Excellency woul’d forward the Letter with its inclosed Copy, to Major General sullivan. I have the Honor to be your Excellency’s Most Obedt & very Humble Servt
        
          Peter Gansevoort
        
      